Alexander, C.J.
(concurring) —  I agree with Justice Sanders that the trial court committed error when it denied Kenneth Demery’s motion to redact from a transcript of Demery’s interview by officers of the Pierce County Sheriff’s Department, an officer’s accusation that Demery was not telling them the truth. As Justice Sanders correctly observes, the officer’s accusation was opinion evidence regarding Demery’s veracity that would not have been admissible pursuant to ER 608(a) in live testimony and, consequently, should not have been admitted in recorded form. Notwithstanding my agreement with Justice Sanders, I nevertheless concur in the result reached by the majority. I do so because, in my view, the error was harmless in that the officer’s testimony did not have a material effect on the outcome of the trial.
Although the Court of Appeals concluded that it was constitutional error for the trial court to admit the opinion evidence, Demery asserts here that the error was not of constitutional magnitude. While the State contends that the trial court did not err in admitting the officer’s recorded statement, it indicates that if there were error, it did not *766rise “to constitutional dimensions.” Pet. for Review at 10. Because the parties agree that the error, if any, was not of constitutional magnitude, we need not apply a constitutional error analysis. See RAP 12.1(a) (“[T]he appellate court will decide a case only on the basis of issues set forth by the parties in their briefs.”).
The test we apply when evaluating nonconstitutional error is that an “ ‘error is not prejudicial unless, within reasonable probabilities, had the error not occurred, the outcome of the trial would have been materially affected.’ ” State v. Smith, 106 Wn.2d 772, 780, 725 P.2d 951 (1986) (quoting State v. Cunningham, 93 Wn.2d 823, 831, 613 P.2d 1139 (1980)). Under this standard, I have no difficulty in concluding that the trial court’s error was harmless. I reach this determination because the accusation contained in the law enforcement officer’s recorded statement does not appear to be a significant part of the State’s case. Indeed when the statement is considered in light of. the officer’s testimony at trial, it is apparent that the officer was not expressing a judgment about the defendant’s veracity. Rather, he concedes that he was making the accusation merely in an effort to trick the defendant into changing his story.
I am satisfied, in short, that the jury did not place significant weight on the officer’s accusation, but instead relied on the substantial evidence of the defendant’s guilt. More specifically, there was evidence that the gun that was used in the commission of the crime was found precisely where the victim had told the police it had been hidden by the defendant. It is also significant that when one of the law enforcement officers announced to Demery that Demery and the crime victim were to be led to the location of the weapon, Demery ran away and had to be apprehended. In addition, the record shows that after law enforcement officers managed to take Demery into custody, they found two $50 bills on his person. What they found was consistent with the victim’s report to the police that Demery had taken two $50 bills from him. The fact that Demery testified at *767trial that he had not told the victim that he had this amount of money on his person undoubtedly added to the weight of this evidence.
In the final analysis, this case, like many others, turned on the jury’s determination regarding the relative credibility of the crime victim and the defendant. Clearly the jury found the victim more credible than Demery and there was significant evidence to support that conclusion. Although the law enforcement officer’s recorded statement that Demery needed “to start tellin’ the truth” should not have been admitted in evidence, it was a relatively insignificant aspect of the trial and it did not materially influence its outcome. Ex. 23, at 6.